Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph C. Suhasolnik on 01/24/2022.
The application has been amended as follows: 
Claims:
Cancel Claim 13.
Cancel Claim 15.
Replace Claims 1, 8, 14 & 27 as below:
--1. Low migration energy-curable compositions comprising: 
(a) one or more epoxy acrylates, wherein the epoxy acrylates are prepared by reacting: 
i. a poly(alkylene oxide)-containing poly glycidyl ether, wherein the average degree of alkoxylation of any poly(alkylene oxide) of the glycidyl ether is at least 2 and the number of glycidyl ether groups per molecule is at least 1; and 

(b) one or more ethylenically unsaturated free-radically polymerizable monomers or oligomers: wherein the one or more epoxy acrylates are present at a concentration of 2.0% (w/w) to 20.0% (w/w).--
--8. The composition of claim 7 which comprises 6.0% (w/w) or less of a photoinitiator.--  
--14. The composition of claim 1, wherein the epoxy acrylate raises the hydroxy value of the ink by at least 5.0 mg KOH/g.--
--27. The composition of claim 1 wherein the one or more ethylenically unsaturated free-radically polymerizable monomers or oligomers, comprise one or more acrylate, methacrylate, vinyl ether, propenyl ether, N-vinyl amide, maleate, alkene or acrylamide groups.--

Abstract:
Replace Abstract as below:
--The present invention is drawn to low migration energy-curable compositions including epoxy acrylates derived from the reaction of poly(alkylene oxide) containing glycidyl ethers with acrylic acid. The compositions of the invention are particularly useful for the printing or coating of food packaging.--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853